PER CURIAM.
George Janney challenges the order of restitution entered after he pleaded guilty to a charge of dealing in stolen property. Some of the arguments Janney advances in this appeal were not presented to the trial court. “It is well settled that the specific legal ground upon which a claim is based must be raised at trial and a claim different than that raised below will not be heard on appeal.” See Rodriguez v. State, 609 So.2d 493, 499 (Fla.1992). Furthermore, the evidence presented at the restitution hearing was sufficient to support the trial court’s order. Therefore, we affirm.
BLUE, AC.J., and FULMER and CASANUEVA, JJ., Concur.